                  Case 4:21-mj-07015-MKD               ECF No. 36          filed 01/27/21        PageID.95 Page 1 of 1
$2 5HY $UUHVW:DUUDQW



                                           81,7(' 67$7(6 ',675,&7 &2857                                                         FILED IN THE
                                                                                                                            U.S. DISTRICT COURT
                                                                                                                      EASTERN DISTRICT OF WASHINGTON
                                                                      IRUWKH
                                                     Eastern District of Washington
                                                  BBBBBBBBBB'LVWULFWRIBBBBBBBBBB
                                                                                                                        Jan 27, 2021
                                                                                                                               SEAN F. MCAVOY, CLERK


                    8QLWHG6WDWHVRI$PHULFD
                               Y
                                                                                 &DVH1R 0-0.'



                      $1'5(6 *87,(55(=
                               Defendant


                                                       $55(67:$55$17
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          <28$5(&200$1'('WRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)         $1'5(6 *87,(55(=                                                                                               
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

u ,QGLFWPHQW                u 6XSHUVHGLQJ,QGLFWPHQW         u ,QIRUPDWLRQ          u 6XSHUVHGLQJ,QIRUPDWLRQ              ✔ &RPSODLQW
                                                                                                                           u
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ               u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ            u 9LRODWLRQ1RWLFH         u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV
  &RQVSLUDF\WR'LVWULEXWH*UDPVRUPRUHRI)HQWDQ\OLQYLRODWLRQRI86& D  E  % YL  




'DWH           
                                                                                                 Issuing officer’s signature

&LW\DQGVWDWH         <DNLPD :DVKLQJWRQ                                            0$5< . ',0.( 86 0DJLVWUDWH -XGJH
                                                                                                  Printed name and title


                                                                      5HWXUQ

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)        1/15/2021             DQGWKHSHUVRQZDVDUUHVWHGRQ (date)            1/15/2021
DW (city and state)  Richland , WA                                       Arrested within the E/WA
                                                                               DEA
                                                                          BY:_______________________
'DWH      1/15/2021                                                              (Agency)
                                                                                         1/1/52021
                                                                                              Arresting officer’s signature
                                                                          Executed On:_______________
                                                                                Reagan K. Havey, USMS
                                                                          Sign:______________________

                                                                                                  Printed name and title
